UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

      

 

é Syne. venice’ ih ,
WDISTRIC=

 

JAMES BARRETT, ~
Plaintiff, 17-CV-6688
V. DECISION AND ORDER
COMMISSIONER OF SOCIAL SECURITY,
Defendant.
INTRODUCTION

Plaintiff, James Barrett, brought this action pursuant to Title II and Title XVI of the Social
Security Act seeking review of the final decision of the Commissioner of Social Security
(“Commissioner”) denying his application for disability insurance benefits (“DIB”) and
supplemental security income (“SSI”). ECF No. 1. Presently before the Court are the parties’
competing motions for judgment on the pleadings. ECF Nos. 10, 13. For the reasons that follow,
Plaintiffs motion for judgment on the pleadings (ECF No. 10) is GRANTED, the Commissioner’s
motion (ECF No. 13) is DENIED, and the matter is remanded to the Commissioner for further
proceedings.

BACKGROUND
On December 15, 2014, and December 19, 2014, Plaintiff filed an application for DIB and
SSI alleging disability beginning on March 3, 2010. Administrative Record (“Tr.”) at 73, 159,
163, 207. He later amended his onset date to August 1, 2014. Tr. at 38. After the applications
were denied, Plaintiff timely requested a hearing. Tr. at 95-97.
On May 26, 2016, Plaintiff appeared with his attorney, Dorollo Nixon, Esq., and testified at

a hearing before Administrative Law Judge (“the ALJ’), Lisa B. Martin. Tr. at 35-72. A
Vocational Expert (“VE”), Jacquelyn Schabacker, also testified at the hearing. Tr. at 59-72. The
ALJ issued an unfavorable decision on February 10, 2017. Tr. at 14-34. Plaintiff then timely
requested review by the Appeals Council, which the Council denied on August 9, 2017, making
the ALJ’s decision the final decision of the Commissioner. Tr. at 1-3. Plaintiff subsequently filed
this lawsuit.
LEGAL STANDARD

L District Court Review

The scope of this Court’s review of the ALJ’s decision denying benefits to Plaintiff is
limited. It is not the function of the Court to determine de novo whether Plaintiff is disabled. Brault
v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 447 (2d Cir. 2012). Rather, so long as a review of the
administrative record confirms that “there is substantial evidence supporting the Commissioner’ s
decision,” and “the Commissioner applied the correct legal standard,” the Commissioner’s
determination should not be disturbed. Acierno v. Barnhart, 475 F.3d 77, 80-81 (2d Cir. 2007),
cert. denied, 551 U.S. 1132 (2007). “Substantial evidence is more than a mere scintilla. It means
such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”
Brault, 683 F.3d at 447-48 (internal citation and quotation marks omitted). “Even where the
administrative record may also adequately support contrary findings on particular issues, the ALJ’s
factual findings must be given conclusive effect so long as they are supported by substantial
evidence.” Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010) (internal quotation marks omitted).
IL. Disability Determination

An ALJ must follow a five-step sequential evaluation to determine whether a claimant is
disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467, 470-71

(1986). At step one, the ALJ must determine whether the claimant is engaged in substantial
gainful work activity. See 20 C.F.R. § 404.1520(b).' If so, the claimant is not disabled. If not,
the ALJ proceeds to step two and determines whether the claimant has an impairment, or
combination of impairments, that is “severe” within the meaning of the Act, meaning that it
imposes significant restrictions on the claimant’s ability to perform basic work activities. Id. §
404.1520(c). Ifthe claimant does not have a severe impairment or combination of impairments,
the analysis concludes with a finding of “not disabled.” Ifthe claimant does, the ALJ continues
to step three.

At step three, the ALJ examines whether a claimant’s impairment meets or medically
equals the criteria of a listed impairment in Appendix 1 of Subpart P of Regulation No. 4 (the
“Listings”). Jd. § 404.1520(d). If the impairment meets or medically equals the criteria of a
Listing and meets the durational requirement, id. § 404.1509, the claimant is disabled. If not, the
ALJ determines the claimant’s residual functional capacity (“RFC”), which is the ability to
perform physical or mental work activities on a sustained basis, notwithstanding limitations
for the collective impairments. See id. § 404.1520(e)-(f).

The ALJ then proceeds to step four and determines whether the claimant’s RFC permits
him or her to perform the requirements of his or her past relevant work. 20 C.F.R. § 404.1520(f).
If the claimant can perform such requirements, then he or she is not disabled. Jd If he or she
cannot, the analysis proceeds to the fifth and final step, wherein the burden shifts to the
Commissioner to show that the claimant is not disabled. Jd. § 404.1520(g). To do so, the
Commissioner must present evidence to demonstrate that the claimant “retains a residual

functional capacity to perform alternative substantial gainful work which exists in the national

 

‘ Because the DIB and SSI regulations mirror each other, the Court only cited the DIB regulations. See Chico v.
Schweiker, 710 F.2d 947, 948 (2d Cir. 1983).
economy” in light of his or her age, education, and work experience. See Rosa v. Callahan, 168
F.3d 72, 77 (2d Cir. 1999) (quotation marks omitted); see also 20 CFR. § 404.1560(c).
DISCUSSION

L The ALJ’s Decision

At step one of the sequential analysis, the ALJ found that Plaintiff had not engaged in
substantial gainful activity since the alleged onset date of August 1, 2014. Tr. at 19. At step two,
the ALJ found that Plaintiff suffered from several severe impairments: mild neurocognitive
disorder with memory loss, history of traumatic brain injury, hypertension, migraine headaches,
depression, and anxiety. /d. At step three of the analysis, the ALJ found that the severity of
Plaintiff's impairments did not meet or equal the criteria of any listing. Tr. at 19-21. The ALJ
then determined that Plaintiff retained the residual functioning capacity (“RFC”) to perform a full
range of work at all exertional levels with several limitations. Tr. at 21. Specifically, the ALJ
found that Plaintiff should avoid climbing all ladders, ropes, or scaffolds, dangerous work hazards
that include unprotected heights, exposed moving machinery, or extreme heat and humidity. The
ALJ also limited Plaintiff to routine, simple work that does not require a fast assembly quota pace
and GED reasoning levels of not more than “1” or “2,” which can include a moderate noise work
environment, and occasional interaction with coworkers, supervisors and the public. Jd. At step
four, the ALJ found that Plaintiff was capable of performing past relevant work as a floor waxer.
Tr. at 26. Even though she determined that Plaintiff could perform his past relevant work, the ALJ
then proceeded to step five, where she determined that there were jobs in the national economy
that a person of Plaintiff's age, education and work experience could perform. Tr. at 27.
Specifically, the ALJ determined that Plaintiff could work as a housekeeping cleaner or a photo

copy machine operator. Id.
IL. Analysis

Plaintiff argues that the ALJ’s RFC determination is not supported by substantial evidence
because the ALJ improperly disregarded findings of his examining psychologist, Dr. Barlow,
regarding Plaintiff's ability to be off task and absent from work. ECF No. 10-1. Because the
Court agrees with Plaintiff, it need not reach conclusions on Plaintiffs remaining arguments.”

In assessing Plaintiff's mental RFC, the ALJ expressly referenced the expert opinions of
four medical sources: Drs. Hartman and Slowik, whose opinions she provided partial weight, and
Drs. Marks and Barlow, whose opinions she assessed with great weight. Tr. at 25-26. The ALJ’s
consideration of Dr. Barlow’s opinion is what this Court is most concerned with.

Plaintiff saw Dr. Barlow in May and June of 2016 as a result of a referral from Dr. Wells,
who examined Plaintiff regarding symptoms he continued to experience as a result of a traumatic
brain injury he had suffered as a child. Tr. at 400, 413. Over the course of four visits, Dr. Barlow
conducted several comprehensive tests, after which he diagnosed Plaintiff with dysthymic disorder
and personality disorder with paranoid and schizotypal features. Tr. at 417. As a result of the
examination, Dr. Barlow completed a mental health questionnaire wherein he opined that Plaintiff
had medium limitations in his ability to maintain attention and concertation, perform activities
within a schedule, maintain regular attendance, complete a normal workday and workweek without
interruptions from psychological symptoms, and perform at a consistent pace without an

unreasonable number of length of rest periods.? Tr. at 418. Dr. Barlow also opined that such

 

? Plaintiff has identified several additional reasons why he contends the matter should be remanded. ECF No. 10-1.
However, because the Court has determined, for the reasons that follow, that remand of this matter for further
administrative proceedings is necessary, it declines to address Plaintiff's remaining arguments. See Bell v. Colvin, No.
5:15-CV-01160 (LER), 2016 WL 7017395, at *10 (N.D.N-Y. Dec. 1, 2016) (declining to address Plaintiff's remaining
arguments “devoted to the question whether substantial evidence supports various determinations made by [the] ALJ”
where the court had already determined that remand was warranted).

> The questionnaire form completed by Dr. Barlow describes medium limitations as those that cause “more than slight
but less that a serious limitation. The [i]ndividual is still able to function satisfactorily for certain portion of the day

5
limitations would cause Plaintiff to be off task more than 20%, but less than 33% of the workday,
and absent from work three or more days per month due to his mental impairments. Jd. at 419.
The ALJ afforded great weight to this opinion and acknowledged that it was consistent
with Plaintiffs history of memory and concertation deficits, as well as his difficulties with social
interaction. Tr. at 26. However, while noting Dr. Barlow’s opinion that Plaintiff would be off
task more than 20% of the time, the ALJ, nonetheless, failed to incorporate this portion of the
opinion into RFC. Itis true that the RFC assessment does not need to “perfectly correspond” with
any of the medical source opinion that [an] ALJ cites in her decision. Matta v. Astrue, 508 F.
App’x 53, 56 (2d Cir. 2013). However, “[w]hile the ALJ is not obligated to ‘reconcile explicitly
every conflicting shred of medical testimony,’ [s]he cannot simply selectively choose evidence in
the record that supports [her] conclusions.” Gecevic v. Sec’y of Health and Human Servs., 882
F.Supp. 278, 286 (E.D.N.Y. 1995) (citing Fiorella v. Heckler, 725 F.2d 174, 176 (2d Cir.1983)).
That is exactly what the ALJ did here when she recognized only a portion of Dr. Barlow’s medical
opinion regarding Plaintiff's medium limitations in most domains, while, at the same time,
ignoring his findings about Plaintiff’ s off task time and failing to explain her reasons for doing so.
Younes v. Colvin, No. 1:14-CV-170 (DNH/ESH), 2015 WL 1524417, at *8 (N.D.NLY. Apr. 2,
2015) (although an ALJ is free to credit only a portion of a medical opinion, “when doing so
smacks of ‘cherry picking’ of evidence supporting a finding while rejecting contrary evidence
from the same source, an [ALJ] must have a sound reason for weighting portions of the same-
source opinions differently”) (internal citations omitted). This was error because Dr. Barlow’s
opinion as to Plaintiff's off task limitations and his level of absenteeism was particularly

significant to his disability determination, and, thus, should have been considered by the ALJ.

 

and/or perform the tasks satisfactorily on some of the occasions. The approximate of loss would be more than 20%
for the particular activity but less than 1/3 of the day. (33%).” Tr. at 418.

6

 
Baez v. Comm ’r of Soc. Sec., 17-CV-3595(MKB), 2018 WL 4688951, at *8 n.5 (E.D.N.Y. Sept.
28, 2018) (“[A] medical opinion stating that a social security claimant likely may miss work
multiple times per month is probative of the claimant’s RFC and determining whether the claimant
is disabled under the Social Security Regulations.”). Also, the ALJ’s recognition of Plaintiff s off
task time was critical to her formulation of the hypotheticals for the VE and the VE’s ultimate
determination of the availability of jobs that Plaintiff could perform because the VE here testified
that any employment with off task time greater than 10% would not be tolerated. AR. at 70-71;
see Beck v. Colvin, No. 6:12-CV-06495 (MAT), 2013 WL 5533571, at *6 (W.D.N.Y. Oct.7, 2013)
(“Vocational experts in Social Security cases have testified that missing three or more days of
work per month renders a claimant unemployable, as that level of absenteeism is beyond the
bounds of reasonable employer tolerance.”).

Dr. Barlow’s findings, particularly the ones related to Plaintiff's memory deficits, interest
this Court for another reason. While opining that Plaintiff's foundational skills of working
memory and processing speed were in the mental retardation range, and ultimately diagnosing
Plaintiff with dysthymic disorder and personality disorder with paranoid and schizotypal features,
Dr. Barlow expressed suspicions about Plaintiff's possible malingering and lack of effort during
the testing, which, he speculated, were to secure a social security disability. Tr. at 416. In fact, on
almost all of the tests performed, Dr. Barlow noted that Plaintiff's very poor scoring could be
indicative of either malingering, “dramatic cry for help,” severe learning disability, or dementia.
Tr. at 415-16. Because Dr. Barlow was the only examining psychologist in the record whose
opinion the ALJ assigned great weight to and who performed such comprehensive multi-day
testing of Plaintiff's memory and cognitive deficits, resolving his suspicions about Plaintiff's

possible malingering was crucial to the ALJ’s consideration of Plaintiff's deficits prior to her
formulating his RFC.* Being obligated to make every reasonable effort to develop the record in
light on the non-adversarial nature of the benefits proceedings, Shaw v. Chafer, 221 F.3d 126, 134
(2d Cir. 2000), the ALJ here should have reconciled this ambiguity of Dr. Barlow’s opinion prior
to relying on it in her analysis of Plaintiff's RFC. See Velez v. Astrue, No. 11-CV-881S, 2013 WL
321552, at *6 (W.D.N.Y. Jan. 28, 2013) (to clear the ambiguity that Plaintiff may have been
malingering, the ALJ was supposed to seek clarification or supplement the record from Plaintiff's
psychologist); see also Fofana v. Astrue, 2011 WL 4987649, at *18 (“The ALJ must seek
additional evidence or clarification when the ‘report from [Plaintiff's] medical source contains a
conflict or ambiguity that must be resolved . . . .””) (internal citation omitted).

That is not to say that the ALJ’s weight afforded to Dr. Barlow was inherently wrong or
that the record was insufficient to support Plaintiff's memory loss and other cognitive deficits. In
fact, aside from suspicions of Plaintiff's possible malingering, Dr. Barlow’s findings regarding
Plaintiff's memory and cognitive limitations are consistent with opinions of the other medical
sources recognized by the ALJ and with Plaintiff's own account of his problems with memory
retention. For instance, like Dr. Barlow, Dr. Slowik noted Plaintiff's memory and concentration
deficits during her examination specifically pointing to Plaintiff having difficulties with finding
words, recall and attention, and, as a result, requiring repetition of instructions. Tr. at 320. She
opined that Plaintiffs attention, concentration, ability to maintain a regular schedule, and

adequately deal with stress were moderately limited, and his ability to learn new tasks and perform

 

‘ The ALJ also provided great weight to Dr. Marks, state agency psychological consultant. Tr. at 26. It has been well-
recognized that “[i]n the context of a psychiatric disability diagnosis, it is improper [for the ALJ] to rely on the opinion
of a non-treating, non-examining doctor because the inherent subjectivity of a psychiatric diagnosis requires the
physician rendering the diagnosis to personally observe the patient. .. . [T]he conclusions of a physician who merely
reviews a medical file and performs no examination are entitled to little, if any, weight.” Fofana v. Astrue, No. 10 Civ.
0071(LTS)(THK), 2011 WL 4987649, at *20 (S.D.N.Y. Aug. 9, 2011), report and recommendation adopted, No. 10
CIV. 71 LTS THK, 2011 WL 5022817 (S.D.N.Y. Oct. 19, 2011) (internal citations omitted).
complex tasks independently were markedly limited. Tr. at 322-23. Dr. Hartman also opined that
Plaintiff was having memory deficits and limitations in maintaining attention and concentration.>
Tr. at 309. Additionally, Plaintiffs own account of difficulties he was having with memory
retention support his claim of substantial memory and cognitive deficits. Even though he was able
to do basic activities such as cooking, cleaning, and laundry, Plaintiff's performance of these
activities had to be altered to accommodate for his failing memory and increasing deficits in
attention and concentration. Even though Plaintiff developed a system of keeping things organized
to assist him with memory loss, it was still difficult for him to remember appointments and dates
when he were to take medication or pay child support. Tr. at 376, 379. He admitted having to lie
to compensate for his memory deficits. Tr. at 308. Plaintiff required assistance in managing funds,
and supervision from his father or brother with daily activities because he often forgot food in the
oven when he cooked, or soap when he did laundry. Tr. at 294, 322-23. Plaintiff testified that he
had stopped driving, and that his memory decline had affected his job performance and ultimately
led to termination of his employment. Tr. at 42-54.

Therefore, considering there are ambiguities in Dr. Barlow’s report regarding Plaintiff's
memory and cognitive deficits, on remand the ALJ, at the very least, should contact Dr. Barlow
and request a clarification of his opinion regarding Plaintiff's memory and cognitive deficits and
an explanation of how, despite his suspicions of Plaintiff's possible malingering, Dr. Barlow
concluded that Plaintiff would be off task for 20% or more of any workday. Hill v. Astrue, No.

1:11-CV-0505 MAT, 2013 WL 5472036, at *9 (W.D.N.Y. Sept. 30, 2013) (a remand was required

 

° Even though the ALJ disagreed with Dr. Hartman’s assessment of Plaintiff’s limitations as mild because they
“warranted more severe limitations,” Dr. Hartman’s observations of Plaintiff during the examination and references
to Plaintiff's frequent headaches, memory loss, and overall worsening of the cognitive problems was, nonetheless,
consistent with the record. Tr. at 307-08.
so that the ALJ could contact Plaintiff's physician, whose report contained ambiguities, and

request an explanation of Plaintiffs test scores).

CONCLUSION
For the foregoing reasons, Plaintiffs motion for judgment on the pleadings (ECF No. 10)
is GRANTED, the Commissioner’s motion for judgment on the pleadings (ECF No.13) is
DENIED, and the matter is REMANDED for further administrative proceedings consistent with
this Decision and Order pursuant to sentence four of 42 U.S.C. § 405(g). The Clerk of Court is
directed to enter judgment and close the case.

IT IS SO ORDERED.

y
Dated: January22020

Rochester, New York

 

N. FRANK ®. GERACY JR.
Chief Jud
Urs ates District Court

10
